DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Amendment and Arguments
Applicant amended Independent claims to further specify:
Retrieve a utilization target for the space corresponding to the utilization attribute, wherein the utilization target is selected from a plurality stored utilization targets;
generate a normalized utilization metric for the space by normalizing the utilization attribute relative to the utilization target, wherein the normalized utilization metric represents a degree of utilization of the space; and change an operation of the system based on the normalized utilization metric.
Regarding the nonstatutory double patenting rejection: Applicant has not amended the claims to be patentably distinct from the conflicting claims of U.S. Patent 10,691,081, nor has applicant filed the appropriate terminal disclaimer.  Applicant has therefore failed to overcome the rejection.
Regarding the 102 rejection:  
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 13, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite circuitry configured to “changing the operation of the system comprises reconfiguring the space”.   However, as shows in para. 0259, 0260 and fig. 35 of application’s specification, the space utilization normalizer 250 also generates a report 252 of space and/or place utilization. The report may show a percent of built space usage in time, or may be grouped by space and business use, or some other organization. The report may be presented to a user for use in planning or other purposes, as described in detail below. A user may select specific spaces, groups of spaces (e.g., all restrooms), specific places, or other combination to include in the report 252 of space and/or place utilization or in the data provided to other applications. Thus, the user can chose to see utilization information for the spaces that the user is interested in, regardless of the underlying data sources used to collect that utilization information, the physical location of the spaces, or any other characteristics of the spaces. The user is then provided with normalized utilization metrics that provide the user with the information the user desires.  In some cases, the report and/or other utilization data are provided to the space utilization predictor 254. The space utilization predictor 254 predicts future space utilization based on the past utilization data. Predictions from the space utilization predictor 254 and/or the report 252 may be provided to an enterprise resource planning system 256, an enterprise work order system 258, and/or an energy management system 260. The enterprise resource planning system 256 may use the utilization report and/or the predicted utilizations to plan space additions or reconfigurations.  In other words, the user is to initiate a plan for a reconfiguration of the space based on the report and NOT by the circuitry.  Therefore, examiner will assume that a user is to reconfiguring the space based on the normalization metric.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-9, 11, 13-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlan et al. US Pub. No. 2018/0113897 (“Donlan”) in view of Wang et al. US Pub. No. 2014/0277757 (“Wang”).
Regarding claim 1, Donlan teaches a system that servers a space [see Fig. 1 to 3], the system comprising:
one or more data source [occupancy sensors 111 a-n] that provide utilization data describing an actual utilization of the space; and
[0205] Occupancy sensors 111a-n are configured to detect the occupancy state of a room in building 102 and generate an occupancy signal based on the occupancy state of that monitored area. For example, the occupancy sensor can generate a binary signal with one logical level representing an occupied state and the other logic level representing a vacant state.

[0231] In step 402, the building management server 110 gathers building utilization data from various sources. Building management server 110 may receive building utilization data from gateway 104, which was gathered by building utilization sensors, such as occupancy sensors 111a-n and people counter sensors 112a-n. The building management server 110 also retrieves relevant data from data sources other than the gateway 104. The building management server 110 may retrieve scheduling information of rooms located in building 102 from the calendar server 109. The building management server 110 may further retrieve equipment usage data from the building control system 106. In step 404, this data may be stored on the raw data database 308 so that is can be accessible at any time by the analytics processor 301.

circuitry [Building Manager server 110] configured to:
calculate a utilization attribute of the space based on the utilization data [read further Para. 0235-0243];
[0228] The software engines 310 also comprise the analytics engine 315 configured for performing relevant calculations on the normalized data stored on the normalized data database 309, including determining means, spans, rates of change, standard deviations, comparisons across groups, or the like. Additionally, the software engines 310 may comprise an alerts engine 317 configured for comparing the results of the calculations to define boundaries and issue alerts for display to an end user when those results exceed those boundaries.

[0259] Referring back to FIG. 4, in step 410 the analytics engine 315 of the analytics processor 301 then operates on the normalized data to perform various calculations. Because the data is normalized, these calculations become possible and relevant. These calculations may include: (a) mean—average of a measurement along a rolling time period; (b) median—center value of a measurement along a rolling time period; (c) standard deviation—mathematical standard deviation showing the spread of collected measurements; (d) rate of change—how quickly a measurement changes over a time period; or the like. According to the present embodiments, because the data is further structured, each of these calculations may be performed for each space node, each tag state, for the entire set of nodes together, or for any subset of nodes or tags. Calculations that can be performed between tag states may include: (a) disparity of mean—how large is the difference of means between two tag states; (b) disparity of median—how large is the difference of medians between two tag states; (c) disparity of rate of change—how large is the difference between the rates of change between two tag states; or the like. Once completed, these calculations are associated with the relevant node until the next set of calculations are performed, at which point they are overwritten.

Retrieve a utilization target [Building attribute data 307] for the space corresponding to the utilization attribute, wherein the utilization target is selected from a plurality stored utilization targets [read further para. 0248-0253, 0255-0256];
[0245] Referring back to FIG. 4, after the raw data is normalized, the normalized data is structured in step 408. According to an embodiment, referring to FIG. 3, the data structuring engine 314 accesses the normalized data stored in normalized data database 309 as well as the building attribute data stored in the building attribute database 307. The building attribute database 307 may comprise project files comprising information regarding the facility related to rooms to be monitored by the building management server 110. For example, building 102 may be associated with a project file including information on its campus location and building name, as well as information regarding the various rooms, or meeting rooms, within the facility, such as the number and type of meeting rooms, meeting room names, the floor on which the each meeting room is located, the departments (or teams) to which the meeting room belongs, the room capacity, access level, available resources or the like. The data structuring engine 312 uses that information to structure the normalized data.

[0254] For the capacity tag 1206f, the user may utilize a fillable field 1314 to tag each space node 1204a-n with a room capacity number to identify the maximum capacity for the room. For example, the user may enter “10” in fillable field 1314.

generate a normalized utilization metric for the space [see fig. 14-17] by normalizing the utilization attribute relative to the utilization target, wherein the normalized utilization metric represents a degree of utilization of the space [Occupancy Rate].
[0261] Finally, in step 412, the building management server 110 display a visualization of the building utilization data via the frontend engine 319. The frontend engine 319 presents room utilization data to the end user and allows uses to explore the data in a simple, uncluttered, and meaningful way.

[0263] The building utilization visualization area 1403 can display a gauge, a bar graph, a line graph, or the like. According to an embodiment, initially, the frontend page 1400 renders building utilization overview via a gauge 1405. The gauge 1405 may be used to present a summary of a single measurement (e.g., an average of total node calculations from analytics engine 315) in a way that allows a large amount of information to be displayed in a single visualization. The user may use the “Overview” drop down menu 1421 to select to view overview data of a particular campus or building (i.e., root nodes) where the building management system is monitoring utilization for multiple campuses or buildings. In the example of FIG. 14, an overview of “All” data is selected and displayed. Additionally, the user may select which building utilization data to display from the “Explore” drop down menu 1422. The user may select to explore “Occupancy” data, “Device Usage” data, “People Count” data, or the like. In the example of FIG. 14, an overview of “Occupancy” data is selected. “All” and “Occupancy” data may be selected as a default.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0264] Accordingly, in the example of FIG. 14, the gauge 1405 will show the total occupancy rate for the entire facility. To calculate this measurement, the analytics engine 315 may calculate an average of all the normalized occupancy data for the facility.

Although, Donlan teaches there may be a space node with the lowest occupancy rating of 35% as indicated by arrow 1414 and a space node with the highest occupancy rating of 95% as indicated by arrow 1415.  In response the end user may further explore the data and make adjustments on how these rooms are utilized.  Donlan further teaches the circuitry further collect data from a building control system connected to lighting devices 211, including but not limited to lamps, ballasts, light emitting diode (LED) drivers; heating, ventilation and air conditioning (HVAC) devices 214 including but not limited to thermostats, air conditioning units, heating units, filtration systems, fans, humidifiers; shading devices 212 including but not limited to motorized window treatments, dimmable windows; sensors 215, including but not limited to occupancy sensors, proximity sensors, sound sensors, microphones, temperature sensors [Para. 0021].  However, Donlan does not expressly teaches change an operation of the system based on the normalized utilization metric.
Wang teaches a method and system for provide environmental comfort in a room, building based on the level occupancy of the room or building.  Specifically, Wang teaches change an operation of the system based on the room occupancy.  
[0052] The environmental controller (otherwise referred to herein as a data center) 112 of FIG. 1 and the data center 312 of FIG. 3 may combine the data from depth sensors and motion detection sensors to determine if there are people in one or more boundary zones and to determine how many people occupy the one or more boundary zones. Based on parameters associated with the one or more boundary zones, such as parameters for the size of the one or more boundary zones, corresponding exhaust vent size, or other suitable parameters, and a number of people determined to be inside the one or more boundary zones, HVAC control settings, such as a fan speed for an exhaust vent, may be computed to control environmental comfort, such as the temperature and air quality of the one or more boundary zones.

[0053] As more and more data is collected, the counting information of the occupants may be used as statistics data to derive a pattern of boundary zone usage, such as a pattern of building usage, over time. Based on the information collected and derived, a statistical model may be setup as follows to enable prediction of the probability of room occupancy and to adjust one or more HVAC control settings dynamically for better temperature and ventilation control in order to provide environmental comfort and to provide energy savings.

 Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Donlan with change an operation of the system based on the room occupancy of Wang.  One of ordinary skill in the art would motivated to change/adjust the operation of system of Donlan in order to provide the system the ability to dynamically provide environmental comfort and energy savings, as suggested by Wang, based on the normalized utilization metric.  
Regarding claim 3, Donlan in view of Wang teaches changing the operation of the system comprises adjusting a control strategy for equipment that serve the space [see Para. 0052-0053 of Wang].
Regarding claim 5, Donlan teaches reconfiguring the space or initiating a plan for a reconfiguration of the space [para. 0280 - He observes that marketing uses VTC in their rooms 80% of the time but R&D only uses it 20%. The two departments are next to each other so he considers swapping some of R&D's VTC rooms with some of marketing's presentation rooms].
Regarding claim 6, Donlan in view of Wang teaches the utilization data describes an amount of the space occupied by one or more people in the space or inventory that occupies available storage volume in the space. [Donlan in para. 0207 – people counter sensors; para. 0278 - the bar graph 1434 may display three bars indicating the average occupancy rate of small-sized conference rooms, mid-sized conference rooms, and large-sized conference rooms; Wang in para. 0029 -  Based on the number of people and the size of the room 102, environment comfort, such as heating, air-conditioning, and ventilation, may be controlled].
Regarding claim 7, Donlan teaches the plurality of stored utilization targets correspond to different types of spaces [Room name, Building, Department – see fig. 12 and 13] or different types of utilization, wherein the circuitry is further configured to:
calculate a second utilization attribute of the space based on the utilization data; 
retrieve a second utilization target [1314 of fig. 13; see further Para. 0283 -0284] for the space corresponding to the second utilization attribute from the plurality of selectable utilization targets; and 
generate a second normalized utilization metric for the space by normalizing the second utilization attribute relative to the second utilization target [see fig. 14 and 16 – normalize data for each Bldg.].
Regarding claim 8, Donlan teaches the one or more data sources comprise a sensor or system that provides an indication of a use of equipment, devices, or other things within the space [0201 - The building management system of the present embodiments gathers data from various sources, including room utilization sensors, such as occupancy sensors and people counter sensors, room booking calendar, equipment usage gathered from building control systems, and attributes of the room; see further para. 0231, 0240].
Regarding claim 9, Donlan teaches a method for managing a space, comprising:
obtaining utilization data indicative of an actual utilization of the space;
calculating a utilization attribute for the space based on the utilization data [see discussion in claim 1];
retrieving a utilization target for the space corresponding to the utilization attribute, wherein the utilization target is selected from a plurality of stored utilization targets [see discussion in claim 1] based on a type of the space or a type of utilization of the space [see Para. 0253, 0255-0257] 
[0245] Referring back to FIG. 4, after the raw data is normalized, the normalized data is structured in step 408. According to an embodiment, referring to FIG. 3, the data structuring engine 314 accesses the normalized data stored in normalized data database 309 as well as the building attribute data stored in the building attribute database 307. The building attribute database 307 may comprise project files comprising information regarding the facility related to rooms to be monitored by the building management server 110. For example, building 102 may be associated with a project file including information on its campus location and building name, as well as information regarding the various rooms, or meeting rooms, within the facility, such as the number and type of meeting rooms, meeting room names, the floor on which the each meeting room is located, the departments (or teams) to which the meeting room belongs, the room capacity, access level, available resources or the like. The data structuring engine 312 uses that information to structure the normalized data.

[0254] For the capacity tag 1206f, the user may utilize a fillable field 1314 to tag each space node 1204a-n with a room capacity number to identify the maximum capacity for the room. For example, the user may enter “10” in fillable field 1314.

and represents a goal amount of utilization of the space.
[0264] Accordingly, in the example of FIG. 14, the gauge 1405 will show the total occupancy rate for the entire facility. To calculate this measurement, the analytics engine 315 may calculate an average of all the normalized occupancy data for the facility. The gauge 1405 may comprise a ring user interface (“UI”) element 1407 that may indicate an ideal measurement area 1408 in green, acceptable measurement areas 1409 in yellow, and unwanted measurement areas 1410 in red. Preferred limits for these measurement areas may be set by the user. For example, preferred measurements for occupancy may comprise an ideal measurement of 60% to 85%, acceptable measurements of 55% to 60% and 85% to 90%, and unwanted measurements of 0% to 55% and 90% to 100%.

[0284] Referring to FIG. 14, a user may create an alert for a single node by clicking on “Add Alerts” button 1427 in the room list area 1404. A user may also create alerts by clicking the “Add Alert” button 1445 in the building utilization visualization area 1403. In response, a pop-up window may be displayed where the user may input minimum/maximum values. Such an alert will be applied to the current location within the data organization tree displayed in the building utilization visualization area 1403 as navigated by the user. For example, since building utilization visualization area 1403 displays a gauge 1405 that applies to occupancy rate of the entire monitored facility, clicking on the “Add Alert” button 1445 will add an alert that will monitor maximum/minimum occupancy levels for the entire monitored facility. If the current display on the screen is room occupancy from a single building as split by access level, the added alert will apply for rooms in that building or aggregate alerts for access level.

Donlan teach a system [see fig. 14-17] that servers [calculates rate of occupancy and provides alert] based on utilization attribute and utilization target.  Donlan does not teach changing an operation system.
Wang teaches a method and system for provide environmental comfort in a room, building based on the level occupancy of the room or building.  Specifically, Wang teaches change an operation of the system [see further discussion in claim 1].
Regarding claim 11, Wang teaches changing the operation of the system comprises adjusting a control strategy for equipment that serve the space [see claim 3].
Regarding claim 13, see discussion in claim 5.
Regarding claim 14, see discussion in claim 6.
Regarding claim 15, it is directed to one or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to implement the system and method of steps as set forth in claims 1 and 9.  Therefore, it is rejected on the same basis as set forth hereinabove.
Regarding claim 18, see discussion in claim 5.
Regarding claim 19, see discussion in claim 6.

Claim(s) 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlan/Wang as applied to claim 1 or 9  above, and further in view of Mohan et al. US Pub. No. 2016/0004237 (“Mohan”).
Regarding claim 2, Donlan/Wang does not expressly teach provide recommendation for one or more actions to improve the utilization of space.
Mohan teaches apparatuses, methods and systems of a building control system wherein the system includes a plurality of sensors to perform occupancy measurement and a controller to identify a deviation of utilization of space of one of the plurality of selected groups.  
[0039] For at least some embodiments, the identified deviation includes a deviation of utilization of space of one of the plurality of selected groups compared to utilization of space of occupants of another of the plurality of selected groups. For at least some embodiments, characteristics related to a utilization level of space (including times of usage, time based pattern of usage such as infrequent long usage versus frequent short usages, density of usage over time), type of occupant trail formed over the space over time, usage of common area by occupants and by asset movers (café, gym, lobby, elevator, entry ways etc) and their rhythm of use in terms of time and density, dependent area usage patterns in terms of density and time lag between their use (such as lobby to private office, conference room to open office, parking lot to lobby etc.).

Specifically, Mohan teaches provide recommendation for one or more actions to improve the utilization of space [see further para. 0052, 0056, 0062].
[0043] At least some embodiments include characterizing the identified deviations into groups. A first group includes beneficial deviations that help to achieve better energy efficiency, space usage and occupant interactions. A second group includes detrimental deviations that prohibit a space or building to achieve its goal of energy/space usage/occupant goal. A third group includes anomalistic deviations that result from mis-data read/record/processing.

[0051] For at least some embodiments, once the deviations been identified, a system user is provided with suggestions for physical changes to a structure associated with the building control system based on the identified deviations. For an embodiment, the suggested physical changes improve the use of the structure based on the identified beneficial or detrimental deviations.

[0053] Exemplary suggested physical changes based on identified beneficial deviations include modifying office designs that are prohibiting occupant interaction and optimized space usage such as redesign of entry way, conversion of private offices to open office etc. For an embodiment, suggested physical changes based on detrimental deviations include creating new type of spaces such as hangout areas for impromptu meetings or enlarged café spaces etc. Suggested physical changes based on detrimental deviations can help to remove or replace some of the under-utilized but over-energy consuming assets. Suggested physical changes based on detrimental deviations can help to decide entry way changes, badging system changes, parking lot changes to avoid long queue in common areas.

   Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Donlan/Wang with provide recommendation for one or more actions to improve the utilization of space of Mohan.  The motivation for doing so would has been to achieve a desired result on energy consumption or space usage.  Thus avoid sporadic occupancy of the space as suggested by Mohan in para. 0047. 
Regarding claim 10, see discussion in claim 2.

Claim(s) 4, 12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlan/Wang as applied to claim 1 or 9/11 or 15 above, and further in view of Yenni et al. US Pub. No. 2009/0110142 (“Yenni”)
Regarding claim 4, Dolan teaches wherein the utilization attribute indicates at least one of a consumption of one or more resources in the space or a usage of equipment in the space [Para. 0231, 0240, 0256, 0260, 0280].  Donlan/Wang does not teach changing the operation of the system comprises changing a cleaning schedule, a maintenance schedule, or a restocking schedule for the one or more resources or the equipment.  
Yenni teaches another system that serves a space comprising one or more data sources that provide utilization data describing an actual utilization of space [see fig. 3, 4, 8A, and 12].  Specifically, Yenni teaches the utilization attribute indicates at least one of a consumption of one or more resources in the space or a usage of equipment in the space [Toilet paper, soap, paper towels, fragrance]; wherein changing the operation of the system comprises changing a cleaning schedule, a maintenance schedule, or a restocking schedule for the one or more resources or the equipment [see Fig. 12 – see state 4, 7, 8]
[0012] In one embodiment, the present invention relates to a restroom control system for controlling a restroom and its restroom facilities. The system comprises one or more sensors configured to monitor states associated with a first set of features of the restroom. A controller is operably coupled to the one or more sensors, and configured to receive first states data therefrom associated with the first set of features to determine second state data associated with a second set of features and communicate the status condition associated with the first set of features, thereby causing useful actions to be scheduled for the restroom.

[0105] In the broadest sense, the sensors 112 employed within the restroom 101 and/or the fixture 130 controllers pre-assigned functions by monitoring, and/or sensing one or more first pieces of data therein at 1004 (FIG. 10). For example, a patron counter 158 (see FIG. 1) is operable to identify a traffic amount within the restroom 101 to generate a count associated therewith. A presence sensor 150 is operable to identify when the water closet 132 or the urinal 134 is flushed to likewise generate a count (and also timing information as described herein). As described herein, timing information can also be collected and used for user information and predictive purposes as well which will be further described hereinafter.

[0121] In one embodiment, patron call information may be used for quality control purposes, or may further be used to dynamically alter thresholds for supplies and maintenance requests. For example, if it is determined that an average response time for supply replenishment requests is 20 minutes, the threshold at which at an automated request is generated may be altered to ensure that future replenishment occurs prior to the supplies being exhausted, thereby minimizing future manual patron requests. In the above manner, the controller 110 may better predict how to service various needs associated with the restroom 101.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Donlan/Wang with changing the operation of the system the schedule comprises changing a cleaning schedule, a maintenance schedule, for the one or more resources or the equipment of Yenni.  The motivation for doing so would has been to minimizing future patron request due to unacceptable maintenance.  Thus help prevent utilization degradation for the spaces.  
Regarding claims 11 and 17, see discussion in claim 4.
Regarding claim 16, Yenni teaches change comprises implementing a recommended schedule for the space [see fig. 12 – response based on Patron Visits].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2019/0212719 to ONO teaches 
[0096] Next, the situation determining portion 301 determines whether or not the number of people in each place satisfies a condition (Step S212). If the condition is not satisfied (Step S212/Yes), the situation is determined to be not ideal (Step S215). For example, in an event where 300 people are expected to visit the area 5b, if the current number of people in the area 5b is less than 300, the area 5b is determined to be not in the ideal situation. Further, if a predetermined number or more of people are gathered in the area 5a where no particular event is to be held, the area 5a is determined to be not in the ideal situation.

[0097] Next, the improvement control portion 302 specifies the actuator device 2-1 to be controlled (Step S218). Specifically, the improvement control portion 302 specifies the actuator device 2-1 (the air conditioning device) corresponding to the sensor terminal 1-2 (the people-flow sensor) in the area determined to be not in the ideal situation. For example, if the area 5b is determined to be not in the ideal situation (the expected number of visitors is not satisfied) on the basis of the detection result of the sensor terminal 1-2b (the people-flow sensor) in the area 5b, the improvement control portion 302 specifies the corresponding actuator device 2-1b (the air conditioning device). Further, the improvement control portion 302 may also specify the actuator device 2-1a (the air conditioning device) in the area 5a where the predetermined number or more of people are gathered, thus resulting in a non-ideal situation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115